                      Case 17-00219                 Doc 50           Filed 03/22/19 Entered 03/22/19 10:43:04                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Gregory L Harriman                                                              §           Case No. 17-00219
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    01/04/2017 . The undersigned trustee was appointed on 01/04/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               10,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   154.70
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 9,845.30

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-00219                  Doc 50          Filed 03/22/19 Entered 03/22/19 10:43:04                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/18/2017 and the
      deadline for filing governmental claims was 10/18/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,750.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,750.00 , for a total compensation of $ 1,750.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/19/2019                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                      Page:        1
                Case 17-00219               Doc 50       Filed 03/22/19 Entered 03/22/19 10:43:04                                 Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                             ESTATE PROPERTY 3 of 11AND REPORT
                                                                         ASSET CASES
                                                                                                                                                     Exhibit A
Case No:              17-00219             BWB      Judge:    Bruce W. Black                  Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:            Gregory L Harriman                                                      Date Filed (f) or Converted (c):    01/04/2017 (f)
                                                                                              341(a) Meeting Date:                01/31/2017
For Period Ending:    03/19/2019                                                              Claims Bar Date:                    10/18/2017


                           1                                     2                      3                      4                     5                    6

                  Asset Description                            Petition/           Est Net Value       Property Formally         Sale/Funds           Asset Fully
      (Scheduled and Unscheduled (u) Property)               Unscheduled        (Value Determined         Abandoned              Received by        Administered
                                                               Values            by Trustee, Less         OA=554(a)               the Estate            (FA)/
                                                                                Liens, Exemptions,                                                  Gross Value of
                                                                                 and Other Costs)                                                  Remaining Assets

  1. Household Goods Furnishings                                     1,000.00               1,000.00                                       0.00                 FA

     Furniture, linens, small appliances, table &
     chairs, bedroom set $1,000
  2. Electronics                                                      600.00                    0.00                                       0.00                 FA

     Flat screen TV, computer, printer, music
     collection, cell phone $500
  3. Equipment for sports and hobbis                                  300.00                 300.00                                        0.00                 FA

     Tools $300
  4. Clothing                                                         300.00                    0.00                                       0.00                 FA

     Clothes $300
  5. Jewelry                                                          500.00                 500.00                                        0.00                 FA

     Jewelry $500
  6. Books Collectibles                                               300.00                 300.00                                        0.00                 FA

     books, CDs, DVDs & Family Photos $300
  7. Financial Account                                                   1.00                   1.00                                       0.00                 FA

     Checking Account USAA
  8. Stock LLC Membership Interest                                    416.00                 416.00                                        0.00                 FA

     USAA Stocks $________4_1_6_.0_0
  9. IRA ERISA Keough Pension Profit Sharing Plan                 Unknown                   Unknown                                        0.00                 FA

     IRA USAA $_____U__n_k_n_o_w_n

 10. IRA ERISA Keough Pension Profit Sharing Plan                 Unknown                   Unknown                                        0.00                 FA

     401(k) or similar plan Fidelity
     $_____U__n_k_n_o_w_n

 11. IRA ERISA Keough Pension Profit Sharing Plan                 30,000.00              30,000.00                                         0.00                 FA

     IRA Pollmann $_____3_0_,_0_0_0_.0_0
 12. Insurance Policy                                                    0.00                   0.00                                       0.00                 FA

     Term life $0
     $_________ _0_.0_0
 13. Real Estate                                                 301,146.00                     0.00                                       0.00                 FA

     25323 Knoll Rd Plainfield IL 60544 -
 14. Cash                                                            1,000.00                   0.00                                       0.00                 FA

     Cash on hand 1000
 15. Tax Refund (u)                                                      0.00            15,000.00                                    10,000.00                 FA

     2016 Tax Refund--15000
INT. Post-Petition Interest Deposits (u)                          Unknown                       N/A                                        0.00           Unknown

       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                 Page:        2
             Case 17-00219               Doc 50           Filed 03/22/19 Entered 03/22/19 10:43:04                            Desc Main
                                                           Document     Page 4 of 11
                                                                                                                              Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                              $335,563.00            $47,517.00                                 $10,000.00     Exhibit$0.00
                                                                                                                                                        A
                                                                                                                              (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Turnover of tax refund; Hire bankruptcy counsel. - Joji Takada 4/15/2017

Awaiting turnover of tax refund. - Joji Takada 7/1/2017

Consult with tax professional re: tax returns. - Joji Takada 11/15/2017

Prepare TFR for UST review. - Joji Takada 3/28/2018

Prepare TFR for UST review. - Joji Takada 10/21/2018




Initial Projected Date of Final Report (TFR): 12/30/2018          Current Projected Date of Final Report (TFR): 06/30/2019




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                             Page:         1
                        Case 17-00219            Doc 50 Filed 03/22/19
                                                                     FORM 2Entered 03/22/19 10:43:04                                    Desc Main
                                                 ESTATE CASHDocument      Page 5 of 11 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 17-00219                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Gregory L Harriman                                                                    Bank Name: Associated Bank
                                                                                                Account Number/CD#: XXXXXX0486
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3858                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/19/2019                                                            Separate Bond (if applicable):


     1              2                    3                                   4                                             5                  6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                              Code                                                  Balance ($)
 07/27/17          15       Kristen Harriman             Settlement payment                          1224-000             $10,000.00                           $10,000.00
                                                         Compromise re:
                                                         2016 tax refund
 08/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $9,990.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 09/08/17                   Associated Bank              Bank Service Fee                            2600-000                                      $14.85        $9,975.15
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 10/06/17                   Associated Bank              Bank Service Fee                            2600-000                                      $14.35        $9,960.80
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $14.81        $9,945.99
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $14.31        $9,931.68
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/08/18                   Associated Bank              Bank Service Fee                            2600-000                                      $14.77        $9,916.91
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 02/07/18                   Associated Bank              Bank Service Fee                            2600-000                                      $14.74        $9,902.17
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 03/07/18                   Associated Bank              Bank Service Fee                            2600-000                                      $13.30        $9,888.87
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 04/06/18                   Associated Bank              Bank Service Fee                            2600-000                                      $14.70        $9,874.17
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 05/07/18                   Associated Bank              Bank Service Fee                            2600-000                                      $14.21        $9,859.96
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 06/07/18                   Associated Bank              Bank Service Fee                            2600-000                                      $14.66        $9,845.30
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)


                                                                              COLUMN TOTALS                               $10,000.00              $154.70
                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                              Subtotal                                    $10,000.00              $154.70
                                                                                   Less: Payments to Debtors                   $0.00                $0.00


                                                                                 Page Subtotals:                          $10,000.00              $154.70

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                           Page:      2
        Case 17-00219              Doc 50   Filed 03/22/19
                                                     Net    Entered 03/22/19 10:43:04
                                                                              $10,000.00    Desc$154.70
                                                                                                 Main
                                             Document      Page 6 of 11
                                                                                                          Exhibit B




                                                     Page Subtotals:                $0.00         $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                             Page:       3
        Case 17-00219              Doc 50        Filed 03/22/19 Entered 03/22/19 10:43:04                  Desc Main
                                                  Document     Page 7 of 11
                                                                                                                            Exhibit B
                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                             NET            ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS              BALANCE
                               XXXXXX0486 - Checking                                $10,000.00            $154.70            $9,845.30
                                                                                    $10,000.00            $154.70            $9,845.30

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:              $10,000.00
                               Total Gross Receipts:            $10,000.00




                                                            Page Subtotals:                       $0.00             $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-00219                Doc 50       Filed 03/22/19 Entered 03/22/19 10:43:04          Desc Main
                                                            Document     Page 8 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-00219                                                                                                      Date: March 19, 2019
Debtor Name: Gregory L Harriman
Claims Bar Date: 10/18/2017


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled             Claimed            Allowed
           Joji Takada                         Administrative                                     $0.00            $1,750.00          $1,750.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646




           Law Offices of Zane Zielinski PC    Administrative                                     $0.00            $1,995.00          $1,995.00
100        6336 N Cicero Ave #201
3210       Chicago, IL 60646




1          Usaa Savings Bank                   Unsecured                                          $0.00           $24,511.28         $24,511.28
300        C O Weinstein & Riley, Ps
7100       2001 Western Avenue, Ste 400
           Seattle, Wa 98121


2          Melissa A.D. Ranaldo,               Unsecured                                          $0.00          $386,850.00        $386,850.00
300        Asst.U.S.Attorney
7100       P.O. Box 570
           Burlington, Vt 05402


3          Verizon                             Unsecured                                          $0.00              $180.54           $180.54
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

           Case Totals                                                                            $0.00          $415,286.82        $415,286.82
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                     Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-00219              Doc 50    Filed 03/22/19 Entered 03/22/19 10:43:04              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-00219
     Case Name: Gregory L Harriman
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $                  9,845.30

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
       Trustee Fees: Joji Takada                      $         1,750.00 $                0.00 $         1,750.00
       Attorney for Trustee Fees: Law Offices of
       Zane Zielinski PC                              $         1,995.00 $                0.00 $         1,995.00
                 Total to be paid for chapter 7 administrative expenses               $                  3,745.00
                 Remaining Balance                                                    $                  6,100.30


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-00219             Doc 50   Filed 03/22/19 Entered 03/22/19 10:43:04              Desc Main
                                             Document     Page 10 of 11




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 411,541.82 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 1.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Usaa Savings Bank          $        24,511.28 $              0.00 $            363.33
                          Melissa A.D. Ranaldo,
     2                    Asst.U.S.Attorney          $       386,850.00 $              0.00 $          5,734.29
     3                    Verizon                    $           180.54 $              0.00 $               2.68
                 Total to be paid to timely general unsecured creditors               $                6,100.30
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 17-00219              Doc 50   Filed 03/22/19 Entered 03/22/19 10:43:04         Desc Main
                                             Document     Page 11 of 11




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
